NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3473-16T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN M. KEOGH,

     Defendant-Appellant.
_________________________

                    Argued November 8, 2018 – Decided August 22, 2019

                    Before Judges Fuentes, Vernoia and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment No. 11-06-0072.

                    Peter T. Blum, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Joshua D. Sanders, Assistant
                    Deputy Public Defender, of counsel and on the brief).

                    Valeria Dominguez, Deputy Attorney General, argued
                    the cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Jenny M. Hsu, Deputy Attorney
                    General, of counsel and on the brief).

PER CURIAM
      Defendant Kevin Keogh was the Superintendent of Special Services at the

Passaic Valley Sewerage Commission (PVSC) between January 2005 and April

10, 2007.   On June 28, 2011, a State Grand Jury returned a seven-count

indictment against defendant, charging him with: (1) second degree conspiracy

to commit official misconduct, a pattern of official misconduct, and theft by

unlawful taking or disposition, in violation of N.J.S.A. 2C:5-2, N.J.S.A. 2C:30-

2, N.J.S.A. 2C:30-7(a), and N.J.S.A. 2C:20-3; (2) second degree official

misconduct with the purpose to obtain a benefit in excess of $200.00, in

violation of N.J.S.A. 2C:30-2 and N.J.S.A. 2C:2-6; (3) second degree engaging

in a pattern of official misconduct, in violation of N.J.S.A. 2C:30-7(a) and

N.J.S.A. 2C:2-6; (4) third degree theft by unlawful taking or disposition, in

violation of N.J.S.A. 2C:20-3 and N.J.S.A. 2C:2-6; (5) second degree official

misconduct with the purpose to obtain a benefit in excess of $200.00, in

violation of N.J.S.A. 2C:30-2 and N.J.S.A. 2C:2-6; (6) second degree pattern of

official misconduct, in violation of N.J.S.A. 2C:30-7(a) and N.J.S.A. 2C:2-6;

and (7) third degree theft by unlawful taking or disposition, in violation of

N.J.S.A. 2C:20-3 and 2C:2-6.

      On June 21, 2012, defendant entered into a negotiated agreement with the

State through which he: (1) pled guilty to two counts of second degree official


                                                                        A-3473-16T3
                                       2
misconduct; (2) pled guilty to one count of second degree conspiracy; (3) agreed

to pay $7,500 restitution to the PVSC, waived his right to a restitution hearing

and stipulated to the amount of restitution; (4) agreed to fully cooperate with the

State in this case and other related matters; (5) forfeited any public position or

employment he may currently have pursuant to N.J.S.A. 2C:51-2(a); and (6) was

permanently barred from any future public employment in the State of New

Jersey.

      In return, the State agreed to amend the indictment to include only the

misconduct that occurred prior to April 14, 2007, thereby allowing defendant to

avoid the mandatory minimum sentence provisions under N.J.S.A. 2C:43-6.5.1

The prosecutor also agreed to recommend that defendant be sentenced to

concurrent terms of imprisonment of five years, without any restrictions on his

eligibility for parole. Finally, the State agreed to dismiss all of the remaining

counts of the indictment and: (1) forego the right to prosecute defendant for any

other crimes previously disclosed or known to the State stemming from

defendant's employment with the PVSC; (2) not recommend the imposition of


1
   Pursuant to N.J.S.A. 2C:43-6.5(a), a public employee who is convicted of a
second degree offense "that involves or touches such office or employment"
must be sentenced to a mandatory minimum term of five years imprisonment
without eligibility for parole. The statute took effect April 14, 2007. L. 2007,
c. 49, § 6.
                                                                           A-3473-16T3
                                        3
any criminal fine; and (3) not object to defendant's admission into the Intensive

Parole Supervision (ISP) program if he is deemed to be an eligible candidate.

      At the plea hearing held on June 21, 2012, the court questioned defendant

directly to ensure he understood the terms of the plea agreement and had

sufficient time to discuss the matter with his attorney. Defendant responded to

the trial court's questions in a lucid and responsive fashion. He also provided a

factual basis for his plea of guilty. The sentencing hearing was originally

scheduled for September 27, 2012.        However, because the plea agreement

required defendant to cooperate with the State in the prosecution of other

codefendants, the court agreed to postpone the sentencing hearing until the cases

against these individuals were resolved, either by plea or by trial.

      On March 17, 2016, nearly four years after the plea hearing, defendant

filed a motion seeking to withdraw his guilty plea. When the motion came for

oral argument on June 9, 2016, the judge2 permitted defendant to argue the issues

pro se, notwithstanding that he was represented by counsel. After considering

extensive oral argument, the judge reserved decision until June 23, 2016, at




2
  The judge who heard and decided defendant's motion to withdraw his guilty
plea was not the same judge who presided over the plea hearing on June 21,
2012.
                                                                         A-3473-16T3
                                        4
which time he delivered an oral opinion from the bench that provided the reasons

for denying defendant's motion.

      The judge summarized for the record the procedural history of this case ,

which involved the prosecution of a number of defendants pursuant to a

multicount indictment.    With respect to defendant, the judge reviewed the

transcript of the plea hearing, noted defendant's unequivocal admission of guilt,

and recognized his subsequent confirmation of his guilt during the interview

with the probation officer who prepared the March 6, 2014 updated Presentence

Investigation Report. See N.J.S.A. 2C:44-6; R. 3:21-2. The judge applied the

factors established by the Court in State v. Slater, 198 N.J. 145 (2009), and

denied defendant's motion to withdraw his guilty plea. The judge also rejected

defendant's claim "that he could no longer afford his attorneys" and noted he

"has been represented by a total of five attorneys during the pendency of this

matter."

      The court sentenced defendant on July 26, 2016, to a term of five years

imprisonment, without any period of parole ineligibility. On November 4, 2016,

the State moved to vacate two official misconduct convictions to permit

defendant to qualify for ISP, as provided by the plea agreement. The court

granted the State's motion. Defendant thereafter moved for reconsideration of


                                                                         A-3473-16T3
                                       5
his sentence. The court heard argument on the motion on July 26, 2017. Once

again, defendant argued this motion pro se. At the start of oral argument, the

judge addressed defendant as follows:

             THE COURT: . . . Mr. Keogh, you had filed a motion
             to reconsider several months ago.            It was my
             understanding that it was to be held in abeyance,
             because you were a - - pending the ISP consideration.
             . . . [Y]ou were released on ISP after you re-pled to
             conspiracy, to make you eligible for ISP. So, I'll hear
             your motion, sir, but I - - quite honestly I think it's . . .
             essentially moot. But, I'll hear you, sir.

             DEFENDANT: I would concur with the [c]ourt. Judge.
             I don’t - - expect the motion to be granted, so -- I - - I
             would ask the - - [c]ourt and [the prosecutor] - - to
             reconsider my sentence - - a - - on the basis of just basic
             fairness and equity.

             What I would ask today is that the - - the [c]ourt
             possibly suspend my sentence and sentence me to
             probation a - - pulling me off the ISP program.

      The court denied defendant's motion. The judge noted that defendant

"started out" facing a five-year term without parole, and "ended up serving

approximately six months."

      Against this record, defendant now appeals raising the following

arguments.




                                                                             A-3473-16T3
                                          6
           POINT ONE

           GIVEN THAT MR. KEOGH HAS ASSERTED A
           COLORABLE CLAIM OF INNOCENCE THAT HIS
           ACTUAL INNOCENCE ESTABLISHES THE
           NATURE AND STRENGTH OF HIS REASONS FOR
           WITHDRAWAL, THAT WITHDRAWAL WOULD
           RESULT IN NO UNFAIR PREJUDICE TO THE
           STATE, AND THAT THE PLEA AND SENTENCE
           AS THEY STAND REPRESENT A MANIFEST
           INJUSTICE, THE LOWER COURT ERRED BY
           DENYING THE MOTION TO WITHDRAW THE
           GUILTY PLEA.

                   A. Colorable Claim Of Innocence.

                   B. The Nature And Strength Of Defendant's
                   Reasons For Withdrawal.

                   C. Whether The Guilty Plea Was Entered
                   Pursuant To A Plea Agreement.

                   D. Whether Withdrawal Of Defendant's
                   Plea would Result In Unfair Prejudice.

                   E. Maintaining This Plea And Sentence
                   Under    The   Present     Circumstances
                   Represents A Manifest Injustice.

     Defendant's arguments lack sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(2).   We affirm substantially for the reasons

expressed by Judge Marilyn C. Clark in her oral opinion delivered from the

bench on July 26, 2017.

     Affirmed.

                                                                      A-3473-16T3
                                       7